20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 1 of
                                        12



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

In re:                                 §               Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §            Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                     §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE                  §
ROW as successors in interest to            §
BLACKDUCK PROPERTIES, LLC,                  §
     Plaintiffs                             §
                                            §
v.                                          §
                                            §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
      Defendants                            §
_________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL §
      Cross-Defendants/Third-Party          §
      Defendants

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
         TO BLACK DUCK PROPERTIES, LLC, AND LARRY WRIGHT’S
                       EXHIBIT AND WITNESS LIST


         COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively



  Debtors’ and Wright’s Trial Witness and Exhibit List                                   1
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 2 of
                                        12



  the “Debtors”), and Larry Wright, individually, and submit their list of exhibits to be offered and

  submit their list of witnesses who may or will be called to testify at the January 11, 2021, trial in

  the above styled matter:



  EXHIBIT
                         DESCRIPTION OF EXHIBIT                    OFFERED ACCEPTED REJECTED
    NO.

                     Email August 5, 2016 with attached
      1                     Memo July 14, 2010

              Email FW on January 10, 2019 referring to Email
      2
                              July 20, 2014

                 Email December 2, 2015 Subject: Business
      3                        Formation

              Email FW on January 10, 2019 referring to Email
      4                     February 5, 2016


                      Black Duck Company Agreement
      5


                             Email February 19, 2016
      6


                  Email May 13, 2016 through June 3, 2016
      7


                              Email March 31, 2016
      8


                              Email April 17, 2016
      9


                               Email May 13, 2016
      10


                               Email June 8, 2016
      11




  Debtors’ and Wright’s Trial Witness and Exhibit List                                               2
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 3 of
                                        12




                  Email June 8, 2016 through June 9, 2016
     12


                        Agreement for Assignment
     13


                            Email July 15, 2016
     14


                         Email September 20, 2016
     15


                         Email September 28, 2016
     16


                          Email October 13, 2016
     17


                         Email November 8, 2016
     18


                            Receipt of Payment
     19


                          Email February 21, 2017
     20


                          Email February 21, 2017
     21


                           Email March 2, 2017
     22


     23                      Promissory Note


             Email FW on January 10, 2019 referring to Email
     24                     April 25, 2017


                            Email April 8, 2017
     25




  Debtors’ and Wright’s Trial Witness and Exhibit List                         3
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 4 of
                                        12




     26                    Email April 17, 2017


                           Email April 24, 2017
     27

             Email FW on January 10, 2019 referring to Email
     28                     May 25, 2017


                            Email May 31, 2017
     29

             Email FW on January 10, 2019 referring to Email
     30                     June 30, 2017


                     Consent of Members July 13, 2017
     31


                  Extension of Closing Date July 13, 2017
     32


                            Email July 17, 2017
     33


                           Email August 3, 2017
     34


                           Email October 9, 2017
     35


            Deed, Conveyance and Assignment August 11, 2017
     36


               Real Estate Lien Note Asilo August 14, 2017
     37


                  Real Estate Lien Notes August 14, 2017
     38

               Email April 9, 2018 with attachment Recorded
     39        Longbranch Assignment dated October 2, 2017




  Debtors’ and Wright’s Trial Witness and Exhibit List                         4
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 5 of
                                        12




                           Email January 9, 2018
     40

             **** Electronically Filed Document**** Deed of
     41                 Trust for Loan to KrisJenn

             Email FW on January 10, 2019 referring to Email
     42                    January 17, 2018


                          Email January 31, 2018
     43


                          Email February 1, 2018
     44

             Email FW on January 10, 2019 referring to Email
     45                    February 2, 2018


                          Email February 2, 2018
     46


     47                   Email February 3, 2018


                          Email February 3, 2018
     48


                          Email February 3, 2018
     49


                          Email February 5, 2018
     50


                 00193765 VOL: 3610 PG:414 Agreement
     51


                          Email February 7, 2018
     52


                          Email February 7, 2018
     53




  Debtors’ and Wright’s Trial Witness and Exhibit List                         5
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 6 of
                                        12




               Email February 8, 2018 through April 9, 2018
     54

             Email FW on December 4, 2020 referring to Email
     55                   February 8-9, 2018


                        TCRG Company Agreement
     56


                          Email February 20, 2018
     57


                          Harris SWD Agreement
     58


                           Email March 20, 2018
     59


                  Assignment and Resignation Agreement
     60


              Deed, Conveyance, Assignment and Bill of Sale
     61

             Email FW on January 10, 2019 referring to Email
     62                    April 9-11, 2018


                   Email April 9, 2018 with Attachment
     63


                   Email April 9, 2018 with Attachment
     64


                   Email April 9, 2018 with Attachment
     65


                          Email April 9-11, 2018
     66


                           Email April 10, 2018
     67




  Debtors’ and Wright’s Trial Witness and Exhibit List                         6
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 7 of
                                        12




     68            Email April 10 through July 24, 2018


                           Email April 11, 2018
     69

             Email FW on December 7, 2020 referring to Email
     70              April 10 through July 24, 2018


                      Instrument Number: 2018-4273
     71


                             Guaranty of Debt
     72


                             Notice of Default
     73


                          Letter October 12, 2018
     74


                         Email November 7, 2018
     75


                         Email December 19, 2018
     76


                         Letter December 21, 2018
     77

             Email FW on December 7, 2020 referring to Email
     78                      July 24, 2018


                          Intentionally left blank.
     79

            Email FW on December 7, 2020 referring to Emails
     80           December 19, 2018 and April 4, 2019


                          Email January 31, 2019
     81




  Debtors’ and Wright’s Trial Witness and Exhibit List                         7
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 8 of
                                        12




                          Email February 1, 2019
     82


                                Term Note
     83


                             Loan Agreement
     84


                              Release of Lien
     85


                          Email February 19, 2019
     86


                          Letter February 26, 2019
     87


                           Letter March 5, 2019
     88

             Email FW on December 7, 2020 referring to Email
     89                      April 3, 2019


                            Email April 5, 2019
     90


                           Email April 13, 2019
     91

                           Email April 16, 2019
     92


                           Email April 23, 2019
     93


                            Email May 3, 2019
     94


                            Email May 21, 2019
     95




  Debtors’ and Wright’s Trial Witness and Exhibit List                         8
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 9 of
                                        12




                             Email May 31, 2019
      96


                      Compromise Settlement Agreement
      97

                  Johns&Counsel Supplement to Engagement
      98          Agreement and Contract for Contingent Fee


                          Email September 16, 2020
      99


             Text messages produced by Longbranch Energy, LP,
     100



           Debtors and Wright reserve the right to request admission of exhibits designated by any

  other party.

  Witnesses who may be called to testify are as follows:

     1. Larry Wright
        c/o William Germany
        BAYNE, SNELL & KRAUSE
        1250 N.E. Loop 410, Suite 725
        San Antonio, TX 78209
        wgermany@bsklaw.com

     2. Frank Daniel Moore
        c/o Timothy Cleveland
        Austin Krist
        Cleveland | Terrazas PLLC
        303 Camp Craft Road, Suite 325
        Austin, Texas 78746
        (512) 689-8698
        tcleveland@clevelandterrazas.com
        akrist@clevelandterrazas.com

     3. Darin Borders
        c/o Timothy Cleveland
        Austin Krist
        Cleveland | Terrazas PLLC
        303 Camp Craft Road, Suite 325


  Debtors’ and Wright’s Trial Witness and Exhibit List                                          9
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 10
                                      of 12



        Austin, Texas 78746
        (512) 689-8698
        tcleveland@clevelandterrazas.com
        akrist@clevelandterrazas.com

    4. Hagan Cohle
       c/o William Germany
       BAYNE, SNELL & KRAUSE
       1250 N.E. Loop 410, Suite 725
       San Antonio, TX 78209
       wgermany@bsklaw.com

    5. Craig Crockett
       2509 Merrick Street
       Fort Worth, Texas 76107
       (817) 626-9898
       Craig@TCRG.com

    6. David Strolle
       (210) 348-6600
       Dstrolle@caglaw.net

    7. John Terrill
       12712 Arrowhead Lane
       Oklahoma City, OK 73120

    8. Adam McCleod
       c/o William D. Kuhlmann, Jr.
       ALBERT, NEELY & KUHLMANN, L.L.P.
       1600 Oil and Gas Building
       309 West Seventh Street
       Fort Worth, Texas 76102

        Debtors and Wright reserve the right to call rebuttal witnesses and any witness designated
 by another party.

       Dated: January 4, 2021.




                                 Signatures on following page.




 Debtors’ and Wright’s Trial Witness and Exhibit List                                          10
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 11
                                      of 12



                                            Respectfully submitted,

                                            MULLER SMEBERG, PLLC

                                          By: /s/ John Muller
                                            C. John Muller IV
                                            State Bar No. 24070306
                                            john@muller-smeberg.com
                                            Ezekiel J. Perez
                                            State Bar No. 24096782
                                            zeke@muller-smeberg.com
                                            111 W. Sunset Rd.
                                            San Antonio, TX 78209
                                            Telephone: 210-664-5000
                                            Facsimile: 210-598-7357

                                            ATTORNEYS FOR DEBTORS



                                            BAYNE, SNELL & KRAUSE
                                            1250 N.E. Loop 410, Suite 725
                                            San Antonio, Texas 78209
                                            Telephone: (210) 824-3278
                                            Facsimile: (210) 824-3937
                                            Email: wgermany@bsklaw.com

                                         By: /s/ William P. Germany
                                                  WILLIAM P. GERMANY
                                                  State Bar No. 24069777
                                            ATTORNEY FOR THIRD-PARTY
                                            DEFENDANT LARRY WRIGHT




 Debtors’ and Wright’s Trial Witness and Exhibit List                        11
20-05027-rbk Doc#202 Filed 01/04/21 Entered 01/04/21 20:35:38 Main Document Pg 12
                                      of 12



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 4th day of January 2021:

 Michael Black                                       Natalie Wilson
 BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
 750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                            San Antonio, TX 78212
 210-829-2022                                        210-736-6600
 210-829-2021 fax                                    lwilson@langleybanack.com
 mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                            Jeffery Duke
                                                     DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                               Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                 William Germany
 512-399-3150                                        BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                    1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                          San Antonio, Texas 78209
 chebert@johnsandcounsel.com                         T- (210) 824-3278
                                                     F- (210) 824-3937
 Timothy Cleveland                                   wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                           Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                 OFFICE OF THE UNITED STATES
 512-689-8698                                        TRUSTEE
 tcleveland@clevelandterrazas.com                    903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                  Austin, Texas 78701
                                                     shane.p.tobin@usdoj.gov
                                                     United States Trustee

                                               /s/ John Muller
                                              C. John Muller IV


 \




 Debtors’ and Wright’s Trial Witness and Exhibit List                                            12
